August 7, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         NANCY QUESTED, Appellant

NO. 14-13-00516-CV                          V.

                      THE CITY OF HOUSTON, Appellee
                     ________________________________

      Our judgment of June 12, 2014 is vacated and this revised judgment is
issued in its place.

      This cause, an appeal from the judgment in favor of appellee, the City of
Houston, signed May 24, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Nancy Quested, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.